Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Request for Continuing Examination filed on 11/13/2020 has been entered. Claims 1-4, 6-14 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application JP 2017-126009, filed on 06/28/2017 (Japan).

However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 10-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machida (of record, see Information Disclosure Statement dated 11/13/2020) WO 2017094663 A1, where Machida US 20180356618 A1 is referenced as closest English language equivalent.
 In regard to independent claim 1, Machida teaches (see Figs. 1-31) a zoom lens (i.e. zoom optical system ZL, part of optical apparatus (camera), see Title, Abstract, paragraphs [01-02, 04-09, 45-50, 91, 94-98, 99-102, 104-112, 161-168], Tables 1, 6, see e.g. Examples 1, 6, Figs. 1, 26; see also other embodiments in Examples 2-5, Tables 2-5, Figs. 6, 11, 16, 21) comprising a plurality of lens units (i.e. as plurality of lens groups e.g. one lens unit G1-G5, or G1-G6, paragraphs [45-50, 94-95, 104-112, 161-168], 
the plurality of lens units consist of a front group including at least one lens unit (i.e. front group with units/groups G1-G2, or G1-G3,  paragraphs [45-50, 104-112, 161-168], Tables 1, 6, Figs. 1, 26) and a rear group disposed at an image side of the front group and including at least two lens units (i.e. as rear group with units/groups G3-G5 in Fig. 1, or G4-G6 in Fig. 26, on the image side of front group, paragraphs [45-50, 104-112, 161-168], Tables 1, 6, as depicted Figs. 1, 26), 
an interval between the front group and the rear group on an optical axis is the longest among all the intervals between the adjacent ones of the plurality of lens units at a wide angle end (i.e. see interval at wide angle separations between G2 and G3 Fig. 1 or between G3 and G4 in Fig. 26, given in paragraphs [104-112, 161-168], Tables 1, 6), 
the front group has a negative refractive power at the wide angle end (as negative G1-G2 lens group (or G1-G3 in Fig. 26) at wide angle, paragraphs [104-112, 161-168], Tables 1, 6, e.g. calculated -62.4),
the rear group has a positive refractive power at the wide angle end (as positive G3-G5 (or G4-G6 in Fig. 26) at wide angle separations, paragraphs [104-112, 161-168], Tables 1, 6, e.g. calculated 45.34), 
the rear group comprises a lens unit LN (i.e. as GR G5 in Fig. 1 or GR as G6 in Fig. 26, paragraphs [104-112, 161-168], Tables 1, 6) having a negative refractive power  (i.e. as negative power of GR G5 in Fig. 1 or GR  G6 in Fig. 26, paragraphs [104-112, 161-168], see data in Tables 1, 6 and as indicated in Figs. 1, 26) and disposed closest to an  image plane (i.e. as GR G5 (or G6 in Fig. 26) is closest to the image plane I, paragraphs [104-112, 161-168], Tables 1, 6, as depicted in Figs. 1, 26), 
the lens unit LN comprises a plurality of lenses including a negative lens LNN disposed closest to an object in the lens unit LN (i.e. as GR G5 (or G6) with plurality of lenses and having negative lens L51 (or L61) closest to object in GR, paragraphs [104-112, 161-168], Tables 1, 6, as depicted in Figs. 1, 26) and a positive lens LNP disposed closest to the image plane (i.e. as GR G5 (or G6) having positive lens L54 (or L64) closest image plane I in GR, paragraphs [104-112, 161-168], Tables 1, 6, as depicted in Figs. 1, 26), intervals between adjacent ones of all of the plurality of lenses not being changed during zooming (i.e. as intervals between plurality of lenses in GR i.e. G5 in Fig. 1 and G6 in Fig. 26 are not changed during zooming, see paragraphs [104-112, 161-168], Tables 1, 6, as depicted in Figs. 1, 26) and 
the following conditional expressions are satisfied: 
-2.5<fn/fw<-0.6 (i.e. as focal length of GR, i.e. G5 (or G6) and focal length at wide angle f W, paragraphs [104-112, 161-168], see data in Tables 1, 6, e.g. value(s) -0.73), and 
0.9<D/skw<3.0 (i.e. given the total length of GR as G5 (or G6), and BF, paragraphs [104-112, 161-168], see data in Tables 1, 6, e.g. values 0.944, 0.9437)
where fn represents a focal length of the whole lens unit LN  (i.e. as focal length of GR, i.e. G5 (or G6), paragraphs [104-112, 161-168], see data in Tables 1, 6), fw represents a focal length of the zoom lens at the wide angle end (as focal length of ZL at wide angle f W, paragraphs [104-112, 161-168], see data in Tables 1, 6), D represents a distance on the optical axis from an object-side surface of the negative lens LNN to an image-side surface of the positive lens LNP (i.e. given the total length of GR as G5  (or G6), i.e. op-optical axis length from object side of first negative lens in GR to image side of positive last lens in GR, see paragraphs [104-112, 161-168], see data in Tables 1, 6), and skw represents  a distance on the optical axis from the image-side surface of the positive lens LNP to the image plane  (i.e. as back focal length as BF from the image-side surface of last positive lens in GR as G5 (or G6) to image surface I, paragraphs [45-50, 94-95, 104-112, 161-168], e.g. Tables 1, 6). 

Regarding claim 2, Machida teaches (see Figs. 1-31)  that the rear group comprises a lens unit Lpf having a positive refractive power and disposed adjacent to the lens unit LN at the object side of the lens unit LN (i.e. as positive lens unit GRP2 as G4 in Fig. 1 (or G5 in Fig. 26) adjacent on object side of GR, paragraphs [45-50, 94-95, 104-112, 161-168], e.g. Tables 1,6, Figs. 1, 26), and- 38 - O181844USO 1the lens unit Lpf moves during focusing (i.e. GRP2 as G4 (or G5 in Fig. 26) moves as focusing lens unit upon focusing, paragraphs [45-50, 94-95, 104-112, 161-168], see Figs. 1, 26).

Regarding claim 4, Machida teaches (see Figs. 1-31) that the following conditional expression is satisfied:
 -1.50<ffw/frw<-0.65 (i.e. given focal length of G1-GM as G1-G2 (or G1-G3 in Fig. 26) and focal length of rear group G3-G5 (or G4-G6 in Fig. 26), at wide end, see paragraphs [104-112, 161-168], see data in Tables 1, 6, e.g. value -0.78)
where ffw represents a focal length of the front group at the wide angle end, and frw represents a focal length of the rear group at the wide angle end (i.e. given focal length of G1-GM as G1-G2 (or G1-G3 in Fig. 26) and focal length of rear group G3-G5 (or G4-G6 in Fig. 26) both at wide end, see paragraphs [104-112, 161-168], see data in Tables 1, 6).

Regarding claim 6, Machida teaches (see Figs. 1-31) that the following conditional expression is satisfied: 

    PNG
    media_image1.png
    12
    264
    media_image1.png
    Greyscale
 (i.e.as refractive index nd and Abbe’s number vd for negative lens L51 (or L61) in GR, see paragraphs [104-112, 161-168], see data in Tables 1, 6, e.g. value 2.26),
where NdLNN represents a refractive index of a material of the negative lens LNN, and vdLNN represents an Abbe number of the material of the negative lens LNN (i.e.as refractive index nd and Abbe’s number vd for negative lens L51 (or L61) in GR, see paragraphs [104-112, 161-168], see data in Tables 1, 6).

Regarding claim 10, Machida teaches (see Figs. 1-31) that the front group consists of a first lens unit having a positive refractive power and a second lens unit having a negative refractive power arranged in order from an object side to the image side (i.e. as front lens group has positive G1 and negative G2, as depicted in Fig. 1, see paragraphs [104-112], see data in Table 1). 
Regarding claim 11, Machida teaches (see Figs. 1-31) that the rear group (G3-G5) consists of a third lens unit having a positive refractive power, a fourth lens unit having a positive refractive power, and the lens unit LN arranged in order from the object side to the image side (i.e. as rear lens group G3-G5 consists of positive G3, positive G4 and GR unit as G5, as depicted in Fig. 1, see paragraphs [104-112], see data in Table 1). 
Regarding claim 14, Machida teaches (see Figs. 1-31) an image pickup apparatus (i.e. zoom optical system ZL, part of optical apparatus (camera), see Title, Abstract, paragraphs [01-02, 04-09, 45-50, 91-93, 94-98, 99-102, 104-112, 161-168], Tables 1, 6, see e.g. Examples 1, 6, Figs. 1, 26, 31) comprising: the zoom lens according to claim 1 (i.e. see zoom lens system ZL of the camera optical apparatus, see paragraphs [01-02, 04-09, 45-50, 91-93, 94-98, 99-102, 104-112, 161-168], Figs. 1, 26, 31, and claim 1 as presented above); 
an image pickup element that receives light from the zoom lens (i.e. as image sensor 3 at image surface I of  zoom system ZL, paragraphs [91-93, 94-98, 99-102, 104-112, 161-168], Figs. 1, 26, 31). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over (of record, see Information Disclosure Statement dated 11/13/2020) WO 2017094663 A1 (where Machida is referenced as closest English language equivalent) US 20180356618 A1.  
Regarding claim 3, Machida teaches (see Figs. 1-31) that the group comprises a lens system Lpi disposed at the object side of the lens unit Lpf (i.e. as lens system L23-L24 (or G3 in Fig. 26) on object side of GRP2 as G4 (or G5 in Fig. 26) and serves as vibration-proof lens group movable to have a component in a direction orthogonal to the optical axis to correct image blur, paragraphs [59, 110, 168]), and the lens system Lpi moves in a direction including a component perpendicular to the optical axis during image blur correction (as lens system L23-L24 (or G3 in Fig. 26) serves as vibration-proof lens group movable to have a component in a direction orthogonal to the optical axis to correct image blur, paragraphs [59, 110, 168]). 
Machida thus does not specify that Lpf (i.e. as lens system L23-L24 (or G3 in Fig. 26) is part of the rear lens group (i.e. in G3-G5 (or in G4-G6), paragraphs [59, 104-112, 161-168], Figs. 1, 26). However, there was, at the time of invention, a recognized problem or need in the art, which may include a design need or market pressure to solve a problem of image stabilization in a zoom lens.  In this case, it is recognized in the art that image stabilization lens unit is implemented in each embodiment (of cited prior art) in which one lens unit or a partial lens unit serves as vibration-proof lens group movable to have a component in a direction orthogonal to the optical axis to correct image blur.
As for the nature of the teachings of Machida reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need to implement image stabilization lens unit in one of e.g. internal suitable lens unit of the zoom lens.  And these three finite options could have been pursued, by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.  
Further, to achieve image stabilization in a zoom lens would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp, including improved image quality.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Success is anticipated since image stabilization lens unit implementation in which one lens unit or a partial lens unit serves as vibration-proof lens group movable to have a component in a direction orthogonal to the optical axis to correct image blur. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to try implementing image stabilization lens unit as part of G3 (or G4 for Fig. 26) in the rear lens group of the finite options available for such implementation.


Allowable Subject Matter

Claims 7-9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/            Primary Examiner, Art Unit 2872